      Case 1:20-cv-00019-KWR-GBW Document 26 Filed 01/06/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


TROY FARLEY,

              Plaintiff,

vs.                                                          No. 20-cv-00019-KWR-GBW

SOCIAL SECURITY ADMINISTRATION,
Andrew M. Saul, Commissioner of
Social Security Administration,

              Defendant.


                                        JUDGMENT

       Pursuant to the Order entered concurrently herewith, the Court enters judgment under Fed.

R. Civ. P. 58, DENYING Plaintiff’s Motion to Remand (doc. 17) and AFFIRMING the decision

of the Commissioner of the Social Security Administration.
